United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1757
                                  ___________

Ibrahim Traore,                      *
                                     *
             Petitioner,             * Petition for Review of an
                                     * Order of the Board of
       v.                            * Immigration Appeals.
                                     *
John Ashcroft, Attorney General      *     [UNPUBLISHED]
of the United States,                *
                                     *
             Respondent.             *
                                ___________

                            Submitted: August 25, 2004
                               Filed: August 31, 2004
                                ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Ibrahim Traore petitions for review of an order of the Board of Immigration
Appeals (BIA), which affirmed an Immigration Judge’s (IJ’s) denial of Traore’s
application for asylum and withholding of removal. After careful review of the
record, we conclude the BIA’s decision on Traore’s asylum application is supported
by substantial evidence on the record as a whole. See Menendez-Donis v. Ashcroft,
360 F.3d 915, 918-19 (8th Cir. 2004) (standard of review). Specifically, the IJ
discredited Traore’s testimony about past persecution he suffered because Traore
failed to raise political persecution in a previous asylum application and his
explanation for failing to do so was unconvincing, and he failed to present
documentary evidence to support his allegations. We defer to the IJ’s credibility
finding because it was supported by specific, cogent reasons for disbelief. See
Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004) (per curiam) (deference
standard). In addition, we find because Traore failed to meet the burden of proof on
his asylum claim, he failed to meet the higher burden for withholding of removal. See
Francois v. INS, 283 F.3d 926, 932-33 (8th Cir. 2002).

      Accordingly, we deny Traore’s petition.
                     ______________________________




                                         -2-